FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-3421
                 _____________________________

JOHNNY A. JAMES,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Columbia County.
Paul S. Bryan, Judge.

                          July 9, 2019


PER CURIAM.

    Johnny James appeals the denial of the rule 3.800(a) motion
in which he argued that his 30-year habitual felony offender (HFO)
sentence on Count II is illegal because the trial court never
properly designated him as an HFO on that count. 1 We affirm.




    1   It is unclear why this pro se motion was not rejected or
stricken as unauthorized because, in the order that was affirmed
by this Court in case number 1D12-4742, the trial court prohibited
James from filing future pro se pleadings in the underlying
criminal case (case no. 1998-270-CF) unless the pleading is signed
by a member of The Florida Bar and directed the Columbia County
     The claim raised in the current motion is procedurally barred
because James unsuccessfully raised the same claim—and
variations of it—on direct appeal 2 and in three prior rule 3.800(a)
cases that were affirmed on appeal. 3 See State v. McBride, 848 So.
2d 287, 290 (Fla. 2003) (“Collateral estoppel . . . precludes a
defendant from rearguing in a successive rule 3.800 motion the
same issue argued in a prior motion.”). Additionally, because this
claim was squarely addressed—and rejected—in this Court’s
opinion on direct appeal, 4 we find this appeal to be frivolous and,
pursuant to section 944.279(1), Florida Statutes, we direct the
Clerk of this Court to send a certified copy of this opinion to the
appropriate institution within the Department of Corrections for
potential disciplinary action against James. See Ponton v. Willis,
172 So. 3d 574, 576 (Fla. 1st DCA 2015) (explaining that a Spencer
order is not required before referring the inmate for disciplinary
action based upon a frivolous filing). Finally, we caution James
that further frivolous postconviction filings may result in an order
barring him from proceeding pro se in this Court. See State v.
Spencer, 751 So. 2d 47 (Fla. 1999).




Clerk of Court to reject all pro se pleadings filed by James in that
case.
    2   James v. State, 845 So. 2d 238 (Fla. 1st DCA 2003).
    3  James v. State, Case No. 1D12-45, 90 So. 3d 278 (Fla. 1st
DCA 2012) (table); James v. State, Case No. 1D09-2646, 22 So. 3d
73 (Fla. 1st DCA 2009) (table); James v. State, Case No. 1D08-
2526, 990 So. 2d 1064 (Fla. 1st DCA 2008) (table).
    4 James, 845 So. 2d at 239-40 (“Appellant now argues that, on
resentencing for Count II, the trial court was bound to reduce the
sentence to a guidelines sentence. Appellant's argument is
premised upon the assertion that the HFO sentence imposed on
Count II violates the double jeopardy prohibition and his due
process rights because he was not initially subjected to HFO
treatment on that count. We reject appellant's argument . . . .”).



                                 2
    AFFIRMED.

WETHERELL, OSTERHAUS, and WINOKUR, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Johnny A. James, pro se, Appellant.

Ashley Moody, Attorney General, and Julian E. Markham,
Assistant Attorney General, Tallahassee, for Appellee.




                               3